Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/11/1011have been fully considered.  Applicant has amended claim 1 to overcome the 112 Rejection of the last Office Action, by defining R.sup.1 and R.sup.2.  The 112 Rejection is withdrawn.  Applicant has argued that the combining of the separate references which teach portions of the claimed compound does not render the invention as a whole, and that a patent claim composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. The rejections of the last Office Action are withdrawn and new grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 1, 13-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over :   Nishimura et al (US 2015/0325794 A1)(“Nishimura”)..
Re claims 1, 13-14, 16-18,   and 20:   Nishimura et al (US 2015/0325794 A1)(“Nishimura”).
Nishimura discloses a compound which is an aromatic amine derivative  having a structure
 (1) (para. 0009) or (1-1)  or (1-2) (first column of page 2)
             Ar.sup1 and Ar.sup.2 are substituted or unsubstituted aryl including 6 to 60 ring carbon atoms; L.sup.1 is a substituted or unsubstituted arylene group including 6 to 60 ring carbon atoms; L.sup.2 is a single bond or a substituted or unsubstituted arylene group including 6 to 0 ring carbon atoms , a substituted or unsubstituted alkyl group including 1 to 50 carbon atoms, a substituted or unsubstituted heteroaryl group including 5 to 30 ring atoms, a substituted or unsubstituted alkoxy group including 1 to 50 carbon atoms, a substituted or unsubstituted aryloxy group including 6 to 60 ring carbon atoms, a halogen atom or cyano group; n is an integer of 0 to 3; m is an integer of 0 to 4; when plural R.sup.1 ar present, they may be the same or different; when plural R.sup.2 are present, they may be the same or different; X.sup.1 to X.sup.5 are independently a nitrogen atoms or CR.sup3, provided that at least one of X.sup.1 to X.sup.5 are a nitrogen atom; R.sup.3 is a hydrogen atom, a substituted or unsubstituted aryl group including 56 to 60 ring carbon atoms, a substituted or unsubstituted alkyl group including 1 to 50 carbon atoms a substitueted or unsubstituted aryloxy group including 6 to 60 ring carbon atoms, a halogen atome or a cyano group; when plural R.sup.3 are presnt the plural R.sup.3 may be the same or different; the plural R.sup.3 may be bonded to each other to form a ring structure.
With respect to in claim 13 R.sup.1 and R.sup.2 being one of the recited groups recited in claim 13, Nishimura discloses in para. 0009 that X.sup.1 to X.sup.5 disclosed by Nishimura are CR.sup.3, with R.sup.3 being halogen or cyano group, or alkoxy including 1 to 50 carbon atoms or substituted or unsubstituted alkoxy including 1 to 50 carbon atoms , substituted or unsubstituted aryloxy including 6 to 60 ring carbon atoms, or halogen or a cyano group, which satisfies the limitation of claim 13.
At least one of X.sup.1, X.sup.2 and X.sup.3 is a nitrogen atom.
At least two of X.sup.1 to X.sup.5 are a nitrogen atoms
L.sup.2 is a single bond, as disclosed by  Nishimura in  para. 0009.
              And Ar1  to Ar3 are substituted or unsubstituted aryl group including 6 to 60 ring carbon atoms (para. 0009)
Therefore as Nishimura discloses the possible groups which are in the compound, it is within the ordinary skill in the art to choose the groups for the compounds which are disclosed by Nishimura.
 L is a direct bond or a linker  , as disclosed by  Nishimura in  para. 0009.
With respect to claim 13, Nishimura also discloses anode, cathode, and the compound disclosed by Nishimura as an active layer between the anode and cathode (para. 0002, 0008, and 0009).  Nishimura also discloses the emitting material is phosphorescent (para. 0023).
Re claim 3:  Nishimura discloses the linker may be ;aryl group (para. 0009, Ar.sup.1 and Ar.sup.2 which are the linkers may be aryl.
Re claim 4:  Nishimura discloses the linker may be aryl, which includes phenyl (para. 0009).
Re claim 5:  Nishimura discloses the linker may be direct bond, as stated above in the rejection of claim 1, as Nishimura discloses L is a direct bond or a linker  , as disclosed by  Nishimura in  para. 0009.
Re claim 6:  Nishimura discloses the linker may be aryl, which includes phenyl (para. 0009).
Re claims 7-12:  :  The compound disclosed by Nishimura as stated above in the rejection of claims 1, 13, and 20  satisfies the limitations of claims 1, 13, and 20, therefore the compound disclosed by Nishimura includes the limitations of the compounds of claims 7-12 which ultimately depend upon claim 1..

Re claim 14:  The compound disclosed by Nishimura satisfies the limitations of claims 1, 13, and 20, therefore the compound disclosed by Nishimura includes the limitations of the compounds of claim 14.
Re claims 16-17:  Nishimura discloses a phosphorescent host may be used or a combination of two phosphorescent hosts may be used (para. 0124).
Re claim 18:  Nishi;mura discloses the emissive layer includes a host material, as Nishimura discloses a phosphorescent host may be used or a combination of two phosphorescent hosts may be used (para. 0124), which is a disclosure of including a host material for the emissive layer.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 2015/0325794 A1)(“Nishimura”)  as applied to claim 13 above, and further in view of Ogiwara et al (US 2012/0248968 A1)(“Ogiwara”).
Nishimura discloses the limitations of claim 13 as stated above.  Nishimura is silent with respect to delayed fluorescence.
Ogiwara, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses arylamine and carbazole structure compounds (para. 0049-0051) exhibit delayed fluorescence (para. 0072-0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Ogiwara that the compound can be chosen to exhibit delayed fluorescence with the compound disclosed by Nishimura because Nishimura discloses compounds with the same structures as those disclosed by Ogiwara.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nishimura et al (US 2015/0325794 A1)(“Nishimura”) as applied to claim 16 above, and further in view of Okamoto et al (US 2015/0287949 A1)(“Okamoto”).
Nishimura discloses the limitations of claim 16 as stated above.  Nishimura is silent with respect to white light at room temperature.
Okamoto, in the same field of endeavor of light emitting layers in organic electroluminescent devices (Abstract), discloses white light device with delayed fluorescence at room temperature (para. 0044, 0125), the compounds being triaryl amine carbazole compounds (para. 0170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the compounds disclosed by Nishimura are in the class of compounds disclosed by Okamoto, and therefore to expect the compounds disclosed by Nishimura to have white light at room temperature when a voltage is applied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895